Exhibit Plan Document and Summary Plan Description of the Alpha Natural Resources, Inc. Key Employee Separation Plan As Amended and Restated Effective July 31, 2009 ALPHA NATURAL RESOURCES, INC. KEY EMPLOYEE SEPARATION PLAN ARTICLE 1. INTRODUCTION 1.1Purpose.The purposes of this Alpha Natural Resources, Inc. Key Employee Separation Plan is to assist the Company to retain the services of key employees by providing eligible employees of the Company and its Affiliates with certain severance and welfare benefits in the event their employment is involuntarily terminated (or constructively terminated). 1.2Term of the Plan.The Plan shall generally be effective as of the Effective Date, but subject to amendment from time to time in accordance with Article 7.The Plan shall continue until terminated pursuant to Article 7 hereof. ARTICLE 2. DEFINITIONS Except as may otherwise be specified or as the context may otherwise require, the following terms shall have the respective meanings set forth below whenever used herein: (a)"Affiliate" shall mean any parent entities, affiliated Subsidiaries and/or divisions of the Company. (b)"Alpha" shall mean Alpha Natural Resources, Inc., a Delaware corporation. (c)"Base Pay" shall mean the Participant's annual base salary rate, exclusive of bonuses, commissions and other incentive pay, as in effect immediately preceding the Participant's Date of Termination. (d)"Benefit Factor" shall mean the multiple (either 2.0, 1.5, or 1.0) which has been assigned to each Participant for purposes of determining the Participant's benefit under Section4.2(a)(ii) and Section 4.3(a)(ii), as the case may be, and which Benefit Factor may be different for each of Section 4.2(a)(ii) and Section 4.3(a)(ii). (e)"Benefit Plans" shall mean the insurance and health and welfare benefits plans and policies to which Participant is entitled to participate. (f)"Board" shall mean the Board of Directors of Alpha. (g)"Cause" shall mean: (i)Participant's gross negligence or willful misconduct in the performance of the duties and services required of Participant; (ii)Participant's final conviction of, or plea of guilty or nolo contendere to, a felony or Participant engaging in fraudulent or criminal activity relating to the scope of Participant's employment (whether or not prosecuted); (iii)a material violation of Alpha's Code of Business Ethics; (iv)any continuing or repeated failure to perform the duties as requested in writing by the Participant's supervisor(s) or the Board after Participant has been afforded a reasonable opportunity (not to exceed 30 days) to cure such breach; (v)the commission of a felony or crime involving moral turpitude; or (vi)conduct which brings the Company and/or its Affiliates into public disgrace or disrepute in any material respect. Determination as to whether or not Cause exists for termination of Participant's employment will be made by the Board. (h)"Change in Control" shall mean the first to occur, after the Effective Date, of any of the following: (i)any merger, consolidation or business combination in which the stockholders of Alpha immediately prior to the merger, consolidation or business combination do not own at least a majority of the outstanding equity interests of the surviving parent entity; (ii)the sale of all or substantially all of Alpha's assets in a single transaction or a series of related transactions; (iii)the acquisition of beneficial ownership or control of (including, without limitation, power to vote) a majority of the outstanding common stock of Alpha by any person or entity (including a "group" as defined by or under Section 13(d)(3) of the Securities Exchange Act); (iv)the stockholders of Alpha approve any plan for the dissolution or liquidation of Alpha; or (v)a contested election of directors, as a result of which or in connection with which the persons who were directors of Alpha before such election or their nominees cease to constitute a majority of Alpha's Board. Upon the occurrence of a Change in Control as provided above, no subsequent event or condition shall constitute a Change in Control for purposes of the Plan with the result that there can be no more than one Change in Control hereunder. (i)"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. (j)"COBRA Continuation Period" shall mean the continuation period for medical and dental insurance to be provided under the terms of this Plan which shall commence on the first day of the calendar month following the month in which the Date of Termination falls. (k)"Code" shall mean the Internal Revenue Code of 1986, as amended. (l)"Committee" shall mean the Compensation Committee of the Board. (m)"Company" shall mean Alpha Natural Resources Services, LLC, a Delaware limited liability company, and its parent entities, Subsidiaries and Affiliates as may employ Participant from time to time; provided that a Subsidiary which ceases to be, directly or indirectly, through one or more intermediaries, controlling, controlled by or under common control with Alpha prior to a Change in Control (other than in connection with and as an integral part of a series of transactions resulting in a Change in Control) shall, automatically and without any further action, cease to be (or be a part of) the Company and its Affiliates for purposes hereof. (n)"Covered Change in Control Termination" shall mean, with respect to a Participant, if, during the 90-day period immediately preceding a Change in Control, or on or within the one-year period immediately following a Change in Control, the occurrence of an Involuntary Termination Associated with a Change in Control. (o)"Covered Termination Prior to Change in Control" shall mean, at any time prior to the 90-day period immediately preceding a Change in Control, the Participant's involuntary (or constructive) Separation from Service with the Company: (i) by the Company and any Affiliate for any reason other than (A) Cause, (B) the Participant's death, or the Participant's Disability or (ii) on account of a Good Reason termination of employment by the Participant. (p)"Date of Termination" shall mean the date on which a Covered Change in Control Termination or Covered Termination Prior to a Change in Control occurs, as the case may be. (q)"Disability" shall mean the Participant's physical or mental incapacity to perform his or her usual duties with such condition likely to remain continuously and permanently as determined by the Company. (r)"Effective Date" shall mean March 22, 2006. (s)"Good Reason" shall mean the Participant's Separation from Service by the Participant as a result of the occurrence, without the Participant's written consent, of one of the following events: (i)A material reduction in the Participant's (A) annual Base Pay or (B) Target Bonus opportunity (unless such reduction in (A) and/or (B) relates to an across-the-board reduction similarly affecting Participant and all or substantially all other executives of the Company and its Affiliates); (ii)A failure to provide Participant with the opportunity to materially participate in any material equity-based plans of the Company and its Affiliates on a similar basis to those of other similarly situated executives of the Company and its Affiliates; (iii)The Company makes or causes to be made a material adverse change in the Participant's scope of duties or responsibilities which results in a significant diminution in the Participant's scope of duties or responsibilities, except in connection with (A) a reassignment to a New Job Position, or (B) a termination of Participant's employment with the Company for Disability, Cause, death, or temporarily as a result of Participant's incapacity or other absence for an extended period; (iv)A relocation of the Company's principal place of business, or of Participant's own office as assigned to Participant by the Company to a location that increases Participant's normal work commute by more than 50 miles; or (v)The Company or the Board engages in any illegal activity or materialviolation of governmental laws, rules or regulations in connection with the Company and/or its Affiliates; provided, that such illegal activity or material violation has a material adverse effect on the Company and its Affiliates, taken as a whole,thereby causing a material adverse change in the conditions under which Participant's services are to be performed. In order for Participant to terminate for Good Reason, (A) the Company must be notified by Participant in writing within 90 days of the event constituting Good Reason, (B) the event must remain uncorrected by the Company for 30 days following such notice (the "Notice Period"), and (C) such termination must occur within 60 days after the expiration of the Notice Period. (t)"Involuntary Termination Associated With a Change in Control" means the Participant's Separation from Service related to a Change in Control: (i) by the Company and any Affiliate for any reason other than (A) Cause, (B) the Participant's death, or (C) the Participant's Disability; or (ii) on account of a Good Reason termination of employment by the Participant. (u)"New Job Position" shall mean a change in the Participant's position, authority, duties or responsibilities with the Company or any Affiliate due to the Participant's demonstrated inadequate or unsatisfactory performance, provided the Participant had been notified of such inadequate performance and had been given at least 30 days to cure such inadequate performance. (v)"Notice of Termination" shall mean a notice given by the Company or Participant, as applicable, which shall indicate the specific termination provision in the Plan relied upon and shall set forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of the Participant's employment under the provisions so indicated. (w)"Participant" shall have the meaning ascribed by Article3. (x)"Plan" shall mean this Alpha Natural Resources, Inc. Key Employee Separation Plan, as it may be amended from time to time in accordance with Article7. (y)"Plan Administrator" shall have the meaning ascribed by Article12. (z)"Release" shall have the meaning ascribed by Section 4.5. (aa)"Securities Exchange Act" shall mean the Securities Exchange Act of 1934, as amended. (bb)"Separation from Service" shall mean a Participant's termination of employment with the Company and all of its controlled group members within the meaning of Section 409A of the Code.The determination of controlled group members shall be made pursuant to the provisions of Section 414(b) and 414(c) of the Code; provided that the language "at least 50 percent" shall be used instead of "at least 80 percent" in each place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. Sec. 1.414(c)-2; provided, further, where legitimate business reasons exist (within the meaning of Treas. Reg. Sec. 1.409A-1(h)(3)), the language "at least 20 percent" shall be used instead of "at least 80 percent" in each place it appears.Whether a Participant has Separated from Service will be determined based on all of the facts and circumstances and in accordance with the guidance issued under Section 409A.A Participant will be presumed to have experienced a Separation from Service when the level of bona fide services performed permanently decreases to a level less than twenty percent (20%) of the average level of bona fide services performed during the immediately preceding thirty-six (36)-month period or such other period as provided by regulation. (cc)"Service Period" shall mean the number of months of additional service credit (24, 18 or 12) which has been assigned to each Participant for purposes of determining the Participant's benefit under Section 4.2(a)(v) and Section 4.3(a)(v), as the case may be, and which Service Period may be different for each of Section 4.2(a)(v) and Section 4.3(a)(v). (dd)"Six Month Payment Date" means the six (6) month anniversary of the Date of Termination. (ee)"Stock" shall mean the common stock, par value $.01 per share, of Alpha. (ff)"Subsidiary" shall mean any Company controlled entity. (gg)"Target Bonus" shall mean 100% of the annual bonus which is established by the Committee or the Board, as applicable. ARTICLE 3. PARTICIPATION 3.1Employees of the Company or any Affiliate who are determined by the Committee, as provided in Article5, to be responsible for the continued growth, development and future financial success of the Company shall be eligible to participate in the Plan.Any such employee selected to participate in the Plan shall be referred to herein as "Participant".The initial Participants and their respective Benefit Factors and Service Periods shall be selected and approved by the Committee.The Company, in its discretion, may add Participants to the Plan and assign and approve for each of them their respective Benefit Factors and Service Periods, from time to time, and shall periodically review and update the list of Participants. 3.2Notwithstanding the foregoing and subject to Section7.2, the Committee may terminate a Participant's participation in the Plan at any time, in its sole and absolute discretion.Subject to Section7.2, a termination of Participant's employment with the Company and any Affiliate except under the circumstances described in Section 4.2 and Section 4.3, shall automatically, with no further act on the part of the Company or any Affiliate, terminate any right of such Participant to participate, or receive any benefits under, this Plan. ARTICLE 4. BENEFITS 4.1Change in Control Bonus Payment.During Participant's employment with the Company, in the event of a Change in Control, Participant shall be entitled to receive a lump sum cash payment equal to a pro rata Target Bonus for the year in which the Change in Control occurs, which shall be based on the portion of such year that Participant was employed by the Company and any Affiliate prior to the effective date of the Change in Control.Such payment, if any, shall be made contemporaneous with the Change in Control, or as soon as administratively feasible thereafter (but in no event later than 60 days following the effective date of the Change in Control). 4.2If a Covered Change in Control Termination occurs with respect to a Participant, then such Participant shall be entitled hereunder to the following: (a)Compensation and Benefits Upon Covered Change in Control Termination.Subject to Participant's execution of the Release as provided in Section4.5, in the event of a Covered Change in Control Termination, the Company shall pay and provide to the Participant: (i)(A) any Base Pay earned, accrued or owing to him or her through the Date of Termination, (B) any individual bonuses or individual incentive compensation not yet paid, but due and payable under the Company's and/or its Affiliates' plans for years prior to the year of Participant's termination of employment, (C) reimburse Participant for all reasonable and customary expenses incurred by Participant in performing services for the Company prior to the Date of Termination, and (D) payment equal to the amount of accrued, but unused, vacation time. (ii)A lump sum cash payment equal to the applicable Benefit Factor multiplied by: (A) Participant's Base Pay in effect as of the Date of Termination; plus (B) Participant's Target Bonus for the year in which the Date of Termination occurs. (iii)A pro rata share of any individual annual cash incentive bonuses or individual annual cash incentive compensation, based on the target levels set for such bonuses, under the Company's and its Affiliates' applicable plans for the year of Participant's termination of employment based on the portion of such year that Participant was employed by the Company and any Affiliate. (iv)To the extent permitted by applicable law and the Benefit Plans, the Company shall maintain Participant's paid coverage for health insurance (through the payment of Participant's COBRA premiums) and other dental and life insurance benefits (through the reimbursement of Participant's premiums upon conversion to an individual policy) until the earlier to occur of:(a) Participant obtaining the age of 65, (b) the date Participant is provided by another employer benefits substantially comparable to the benefits provided by the Benefit Plans (which Participant must provide prompt notice with respect thereto to the Company), or (c) the expiration of the COBRA Continuation Period.During the applicable period of coverage described in the foregoing sentence, Participant shall be entitled to benefits, on substantially the same basis as would have otherwise been provided had Participant not been terminated and the Company will have no obligation to pay any benefits to, or premiums on behalf of, Participant after such period ends.To the extent that such benefits are available under the Benefit Plans and Participant had such coverage immediately prior to termination of employment, such continuation of benefits for Participant shall also cover Participant's dependents for so long as Participant is receiving such benefits under this Section4.2(a)(iv).The COBRA Continuation Period for medical and dental insurance under this Section 4.2(a)(iv) shall be deemed to run concurrent with the continuation period federally mandated by COBRA (generally 18 months), or any other legally mandated and applicable federal, state, or local coverage period for benefits provided to terminated employees under the health care plan.Participant shall be entitled to reimbursement of life insurance premiums as provided in this Section 4.2(a)(iv) in accordance with and subject to the following limitations and provisions: (1) reimbursement will be available only to the extent such expense is actually incurred for any particular calendar year and reasonably substantiated; (2) reimbursement shall be made no later than the end of the calendar year following the year in which such expense is incurred by Participant; (3) no reimbursement will be provided for any expense which relates to insurance coverage after the applicable period of coverage provided in this Section4.2(a)(iv); and (4) any life insurance premiums incurred prior to the six (6) month anniversary of the Date of Termination shall not be reimbursed prior to the six (6) month anniversary of such Date of Termination. (v)If applicable, the Company shall pay to Participant a lump sum cash payment equal to the difference between the present value of the Participant's accrued pension benefits on the Date of Termination under any qualified defined benefit pension plan sponsored by the Company or any Affiliate and (if eligible) any supplemental pension plan sponsored by the Company or any Affiliate that is intended to provide benefits in excess of the limitations on contributions and benefits applicable to a qualified defined benefit pension plan (together, the "pension plans") and the present value of the accrued pension benefits to which the Participant would have been entitled under the pension plans if Participant had continued participation in those plans for the applicable Service Period after the Date of Termination.Such amount shall be determined based on an average of the amount contributed by, or on behalf of, Participant in the two years prior to the Date of Termination. (vi) A lump sum cash payment of $15,000 in order to cover the cost of outplacement assistance services for Participant and other expenses associated with seeking another employment position. (vii)All payments to be made pursuant to this Section 4.2 shall be made, in lump sum, no later than 60days after the Date of Termination; provided, however, that all payments due under Section 4.2(a)(iv) shall be made as provided thereunder, and all payments due under Section 4.2(a)(i)(B) shall be paid no later than the time provided for under the applicable plan or arrangement in accordance with the applicable plan or arrangement terms. 4.3If a Covered Termination Prior to a Change in Control occurs with respect to a Participant, then such Participant shall be entitled hereunder to the following: (a)Compensation and Benefits Upon Covered Termination Prior to a Change in Control.Subject to Participant's execution of the Release described in Section 4.5, in the event of a Covered Termination Prior to a Change in Control, the Company shall pay and provide to the Participant after his or her Date of Termination: (i)(A) any Base Pay earned, accrued or owing to him or her through the Date of Termination, (B) any individual bonuses or individual incentive compensation not yet paid, but due and payable under the Company's and/or its Affiliates' plans for years prior to the year of Participant's termination of employment, (C) reimburse Participant for all reasonable and customary expenses incurred by Participant in performing services for the Company prior to the Date of Termination, and (D) payment equal to the amount of accrued, but unused, vacation time. (ii)A lump sum cash payment equal to the applicable Benefit Factor multiplied by:(A) Participant's Base Pay in effect as of the Date of Termination; plus (B) Participant's Target Bonus for the year in which the Date of Termination occurs. (iii)A pro rata share of any individual annual cash incentive bonuses or individual annual cash incentive compensation under the Company's and its Affiliates' applicable plans for the year of Participant's termination of employment based on the portion of such year that Participant was employed by the Company and any Affiliate; provided, however, that the payment of individual annual cash incentive bonuses or individual annual cash incentive compensation will continue to be subject to the attainment of performance goals as specified in the applicable plan. (iv)To the extent permitted by applicable law and the Benefit Plans, the Company shall maintain Participant's paid coverage for health insurance (through the payment of Participant's COBRA premiums) and other dental and life insurance benefits (through the reimbursement of Participant's premiums upon conversion to an individual policy) until the earlier to occur of:(a) Participant obtaining the age of 65, (b) the date Participant is provided by another employer benefits substantially comparable to the benefits provided by the Benefit Plans (which Participant must provide prompt notice with respect thereto to the Company), or (c) the expiration of the COBRA Continuation Period.During the applicable period of coverage described in the foregoing sentence, Participant shall be entitled to benefits, on substantially the same basis as would have otherwise been provided had Participant not been terminated and the Company will have no obligation to pay any benefits to, or premiums on behalf of, Participant after such period ends.To the extent that such benefits are available under the Benefit Plans and Participant had such coverage immediately prior to termination of employment, such continuation of benefits for Participant shall also cover Participant's dependents for so long as Participant is receiving such benefits under this Section4.3(a)(iv).The COBRA Continuation Period for medical and dental insurance under this Section 4.3(a)(iv) shall be deemed to run concurrent with the continuation period federally mandated by COBRA (generally 18 months), or any other legally mandated and applicable federal, state, or local coverage period for benefits provided to terminated employees under the health care plan.Participant shall be entitled to reimbursement of life insurance premiums as provided in this Section 4.3(a)(iv) in accordance with and subject to the following limitations and provisions: (1) reimbursement will be available only to the extent such expense is actually incurred for any particular calendar year and reasonably substantiated; (2) reimbursement shall be made no later than the end of the calendar year following the year in which such expense is incurred by Participant; (3) no reimbursement will be provided for any expense which relates to insurance coverage after applicable period of coverage provided in this Section 4.3(a)(iv); and (4) any life insurance premiums incurred prior to the six (6) month anniversary of the Date of Termination shall not be reimbursed prior to the six (6) month anniversary of such Date of Termination. (v)If applicable, the Company shall pay to Participant a lump sum cash payment equal to the difference between the present value of the Participant's accrued pension benefits on the Date of Termination under any pension plans and the present value of the accrued pension benefits to which the Participant would have been entitled under the pension plans if Participant had continued participation in those plans for the applicable Service Period after the Date of Termination.Such amount shall be determined based on an average of the amount contributed by, or on behalf of, Participant in the two years prior to the Date of Termination. (vi)A lump sum cash payment of $15,000 in order to cover the cost of outplacement assistance services for Participant and other expenses associated with seeking another employment position. (vii)All payments to be made pursuant to this Section 4.3 shall be made, in lump sum, no later than 60days after the Date of Termination; provided, however, that all payments due under Section 4.3(a)(iv) shall be made as provided thereunder, and all payments due under Section 4.3(a)(i)(B) and Section 4.3(a)(iii) shall be paid no later than the time provided for under the applicable plan or arrangement in accordance with the applicable plan or arrangement terms. 4.4Vesting of Equity.With respect to any equity awards or grants made by the Company or any Affiliate after the Effective Date of this Plan and notwithstanding any provision to the contrary in any applicable plan, program or agreement, upon a termination of Participant's employment with the Company and any Affiliate pursuant to Section4.2 or Section 4.3, as the case may be, all stock options, restricted stock and other equity rights held by Participant will become fully vested and/or exercisable, as the case may be, on the Date of Termination, and all stock options held by Participant shall remain exercisable until the earlier to occur of:(a) the expiration date of the applicable option term or (b) the one (1) year anniversary of Participant's Date of Termination; provided, however, that the payment of performance-based awards will continue to be subject to the attainment of the performance goals as specified in the applicable plan or award agreement. 4.5Release.Notwithstanding any other provision of the Plan to the contrary, no payment or benefit otherwise provided for under or by virtue of Section4.2, Section 4.3 and/or Section4.4 of the Plan shall be paid or otherwise made available unless and until the Participant executes and does not revoke a general release, non-disparagement and non-competition agreement, in a form provided by the Company and substantially as attached as Exhibit A hereto (the "Release").Unless otherwise required by applicable law, the Release must be executed by the Participant within 45 days of the Date of Termination.If the Company determines that the Participant has not fully complied with any of the terms of the Release, the Company and any Affiliate may withhold benefits described in Sections 4.2, 4.3 and/or 4.4 not yet in pay status or discontinue the payment of such benefits and may require the Participant, by providing written notice of such repayment obligation to the Participant, to repay any portion or such benefits already received under the Plan.If the Company notifies a Participant that repayment of all or any portion of the benefits received under the Plan is required, such amounts shall be repaid within 30 calendar days of the date written notice is sent.Any remedy under this Section4.5 shall be in addition to, and not in place of, any other remedy, including injunctive relief, that the Company and any Affiliate may have. 4.6WARN.Notwithstanding any other provision of the Plan to the contrary, to the extent permitted by the Worker Adjustment and Retraining Notification Act ("WARN"), any benefit payable hereunder to a Participant as a consequence of the Participant's Covered Change in Control Termination or Covered Termination Prior to a Change in Control, as the case may be, shall be reduced by any amounts required to be paid under Section 2104 of WARN to such Participant in connection with such termination. 4.7Termination of Employment on Account of Disability, Cause or Death.Notwithstanding anything in this Plan to the contrary, if the Participant's employment with the Company and any Affiliate terminates on account of Disability, Cause or because of his or her death, the Participant shall not be considered to have terminated employment under Section 4.2 or Section 4.3 of this Plan and shall not receive benefits pursuant to Section 4.2, Section 4.3 and/or Section 4.4 hereof.Notwithstanding, the Participant shall be entitled to receive disability benefits under any disability program then maintained by the Company or any Affiliate that covers the Participant as provided under the terms of such disability program. ARTICLE 5. ADMINISTRATION 5.1The Plan shall be administered by the Committee appointed by the Board. 5.2The Committee shall have the full and absolute power, authority and sole discretion to construe, interpret and administer the Plan, to make factual determinations, to correct deficiencies therein, and to supply omissions, including resolving any ambiguity or uncertainty arising under or existing in the terms and provisions of the Plan, which determinations shall be final, conclusive, and binding on the Company, its Affiliates, the Participant and any and all interested parties. 5.3The Committee may delegate any and all of its powers and responsibilities hereunder to other persons by formal resolution filed with, and accepted by, the Board.Any such delegation may be rescinded at any time by written notice from the Committee to the person to whom delegation is made. 5.4The Committee shall have the full and absolute authority to employ and rely on such legal counsel, actuaries and accountants (which may also be those of the Company and its Affiliates), and other agents, designees and delegatees, as it may deem advisable to assist in the administration of the Plan. 5.5Payments to be made under this Plan are intended to be excepted from coverage under Section 409A of the Code and the regulations promulgated thereunder and shall be construed accordingly.Notwithstanding any provision of this Plan to the contrary, if any benefit provided under this Plan is subject to the provisions of Section 409A of the Code and the regulations issued thereunder (and not excepted therefrom), the provisions of the Plan shall be administered, interpreted and construed in a manner necessary to comply with Section 409A, the regulations issued thereunder (or disregarded to the extent such provision cannot be so administered, interpreted, or construed).Accordingly, if a Participant is a "specified employee for purposes of Section 409A " (as such term is defined in Section 409A of the Code, and determined in accordance with the procedures established by the Company) and a payment subject to Section 409A to the Participant is due upon Separation from Service, such payment shall be delayed for a period of six (6) months after the date the Participant Separates from Service (or, if earlier, the death of the Participant).The Companyreserves the right to accelerate, delay or modify distributions to the extent permitted under Section 409A, the regulations and other binding guidance promulgated thereunder. ARTICLE 6. PARACHUTE TAX PROVISIONS 6.1The provisions of this Article6 shall apply notwithstanding anything in this Plan to the contrary.In the event that it shall be determined that any payment or distribution by the Company or its Affiliates to, or for the benefit of, the Participant, whether paid or payable or distributed or distributable pursuant to the terms of this Plan or otherwise (a "Payment"), would constitute an "excess parachute payment" within the meaning of Section 280G of the Code, the Company and its Affiliates will apply a limitation on the Payment amount as specified in Section 6.2 unless it is determined that the "Net After Tax Benefits" to the Participant would be greater if the limitations of Section 6.2 were not imposed.For purposes of this Article 6, "Net After Tax Benefits" shall mean the present value of the Payments net of all taxes imposed on the Participant with respect thereto, including but not limited to excise taxes imposed under Section 4999 of the Code, determined by applying the highest marginal income tax rate applicable to the Participant for such year. 6.2The aggregate present value of the Payments under Article 4 of this Plan ("Plan Payments") shall be reduced (but not below zero) to the Reduced Amount.The "Reduced Amount" shall be an amount expressed in present value which maximizes the aggregate present value of Plan Payments without causing any Payment to be subject to the limitation of deduction under Section 280G of the Code.For purposes of this Article 6, "present value" shall be determined in accordance with Section 280G(d)(4) of the Code.The total reduction to Plan Payments required under this Article 6 necessary to achieve the Reduced Amount shall be made against Plan Payments that are exempt from Section 409A. 6.3Except as set forth in the next sentence, all determinations to be made under this Article6 shall be made by the nationally recognized independent public accounting firm used by the Company immediately prior to the Change in Control ("Accounting Firm"), which Accounting Firm shall provide its determinations and any supporting calculations to the Company and the Participant within ten (10) days of the Participant's Date of Termination; provided, however, that, in the event the Accounting Firm will not or cannot make such a determination, the Company and its Affiliates shall select Deloitte & Touche or such other appropriate firm to make such determination.The value of the Participant's non-competition covenant under Section 4 of the Release shall be determined by independent appraisal by a nationally-recognized business valuation firm, and a portion of the Plan Payments shall, to the extent of that appraised value, be specifically allocated as reasonable compensation for such non-competition covenant and shall not be treated as a parachute payment. 6.4All of the fees and expenses of the Accounting Firm in performing the determinations referred to in this Article 6 shall be borne solely by the Company and its Affiliates. ARTICLE 7. AMENDMENT AND TERMINATION 7.1Subject to Section 7.2, the Committee shall have the right in its discretion at any time to amend the Plan in any respect or to terminate the Plan prior to a Change in Control. 7.2Notwithstanding any other provision of the Plan to the contrary, the Plan (including, without limitation, this Section 7.2) as applied to any particular Participant may not be amended or terminated at any time within the 90 day periodimmediately prior to, on or within one (1) year after the occurrence of a Change in Control in any manner adverse to the interests of such Participant, without the express written consent of such Participant, except in the event (a) of a termination of Participant's employment with the Company and its Affiliates under the circumstances described in Section 4.7 and/or (b) the Committee determines to amend the Plan in order to conform the provisions of the Plan with Section409A of the Code, the regulations issued thereunder or an exception thereto, regardless of whether such modification, amendment, or termination of the Plan shall adversely affect the rights of a Participant under the Plan ARTICLE 8. EMPLOYMENT RIGHTS Nothing expressed or implied in this Plan will create any right or duty on the part of the Company, any Affiliate or the Participant to have the Participant remain in the employment of the Company or any Affiliate. ARTICLE 9. MISCELLANEOUS 9.1(a)The Company and its Affiliates shall require any successor (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business or assets of the Company and its Affiliates (taken as a whole) expressly to assume and agree to perform under the terms of the Plan in the same manner and to the same extent that the Company and its Affiliates would be required to perform it if no such succession had taken place (provided that such a requirement to perform which arises by operation of law shall be deemed to satisfy the requirements for such an express assumption and agreement), and in such event the Company and its Affiliates (as constituted prior to such succession) shall have no further obligation under or with respect to the Plan.Failure of the Company and its Affiliates to obtain such assumption and agreement with respect to any particular Participant prior to the effectiveness of any such succession shall be a breach of the terms of the Plan with respect to such Participant and shall constitute Good Reason for purposes of this Plan.Effective upon a transfer or assignment of this Plan, the term "Company" shall mean any successor to the Company's business or assets as aforesaid which assumes and agrees (or is otherwise required) to perform the Plan.Nothing in this Section 9.1(a) shall be deemed to cause any event or condition which would otherwise constitute a Change in Control not to constitute a Change in Control. (b)To the maximum extent permitted by law, the right of any Participant or other person to any amount under the Plan may not be subject to voluntary or involuntary anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by creditors of the Participant or such other person. (c)The terms of the Plan shall inure to the benefit of and be enforceable by the personal or legal representatives, executors, administrators, successors, heirs, distributees, devisees and legatees of each Participant.If a Participant shall die while an amount would still be payable to the Participant hereunder if they had continued to live, all such amounts, unless otherwise provided herein, shall be paid in accordance with the terms of the Plan to the Participant's devisee, legatee or other designee or, if there is no such designee, their estate. 9.2Except as expressly provided in Section 4.2 and Section 4.3, Participants shall not be required to mitigate damages or the amount of any payment or benefit provided for under the Plan by seeking other employment or otherwise, nor will any payments or benefits hereunder be subject to offset in the event a Participant does mitigate. 9.3Notwithstanding any provision of this Plan to the contrary, the Company shall not be liable for, and nothing provided or contained in this Plan will be construed to obligate or cause the Company to be liable for, any tax, interest or penalties imposed on a Participant related to or arising with respect to any violation of Section 409A. 9.4All notices under the Plan shall be in writing, and if to the Company or the Committee, shall be delivered to the General Counsel of Alpha, or mailed to Alpha's principal office, addressed to the attention of the General Counsel of Alpha; and if to a Participant (or the estate or beneficiary thereof), shall be delivered personally or mailed to the Participant at the address appearing in the records of the Company and its Affiliates. 9.5Unless otherwise determined by the Company in an applicable plan or arrangement, no amounts payable hereunder upon a Covered Termination Prior to a Change in Control or a Covered Change in Control Termination, as the case may be, shall be deemed salary or compensation for the purpose of computing benefits under any employee benefit plan or other arrangement of the Company and/or any Affiliate for the benefit of employees unless the Company shall determine otherwise. 9.6Participation in the Plan shall not limit any right of a Participant to receive any payments or benefits under any employee benefit or executive compensation plan of the Company and/or its Affiliates; provided that in no event shall any Participant be entitled to any payment or benefit under the Plan which duplicates a payment or benefit received or receivable by the Participant under any severance or similar plan, agreement or policy of the Company and/or its Affiliates.The total reduction to Plan payments or benefits as required by this Section 9.6 shall be made against payments and/or benefits under the Plan that are exempt from Section 409A. 9.7Any payments hereunder shall be made out of the general assets of the Company.Each Participant shall have the status of general unsecured creditors of the Company, and the Plan constitutes a mere promise by the Company to make payments under the Plan in the future as and to the extent provided herein. 9.8The Company shall be entitled to withhold from any payments or deemed payments any amount of tax withholding required by law. 9.9The invalidity or unenforceability of any provision of the Plan shall not affect the validity or enforceability of any other provision of the Plan which shall remain in full force and effect. 9.10The use of captions in the Plan is for convenience.The captions are not intended to and do not provide substantive rights. 9.11Except as otherwise preempted by the laws of the United States, the Plan shall be construed, administered and enforced according to the laws of the Commonwealth of Virginia, without regard to principles of conflicts of law, and any action relating to this Plan must be brought in state and federal courts located in the Commonwealth of Virginia. ARTICLE 10. CLAIMS PROCEDURE If a Participant believes that he or she is eligible for benefits and has not been so notified, such Participant should submit a written request for benefits to the Plan Administrator.Such Participant must take such action no later than 60 days after Separation from Service. If Participant Claim is Denied If all or part of a Participant's claim for benefits is denied, such Participant will receive written notice of the denial from the Plan Administrator within 60 days after such Participant has applied for a benefit.This notice will include: * the specific reason(s) for the denial; * specific reference to the specific Plan provisions on which the denial is based; * a description of any additional material or information which must be submitted to perfect the claim, and an explanation of why such material or information is necessary; and * an explanation of the Plan's review procedure. If a Participant disagrees with the decision, such Participant may file a written notice to have such Participant's claim reviewed by the Plan Administrator.The Participant must file thenotice for review within 60 days after the denial was given or mailed to such Participant.The Participant should file one copy of the notice with the Plan Administrator.In connection with the review of Participant's claim, Participant (or such Participant's authorized representative) will be given the opportunity to review all documentation pertaining to the decision, and to submit issues and comments in writing. Participant's claim will be reconsidered and Participant will receive written notice of the decision within 60days after receiving such Participant's application for review.If special circumstances require an extension, Participant will receive written notice to that effect; in this case, Participant will be informed of the final decision within 120 days.This decision will be in writing and will include the reason for the decision, with specific reference to pertinent Plan provisions.All interpretations, determinations and decisions of the Plan Administrator will be final and binding. If a Participant's claim for benefits is denied in whole or in part, such Participant may file suit in a state or federal court. Notwithstanding, before such Participant may file suit in a state or federal court, Participant must exhaust the Plan's administrative claims procedure.If any such judicial or administrative proceeding is undertaken, the evidence presented will be strictly limited to the evidence timely presented to the Plan Administrator.In addition, any such judicial or administrative proceeding must be filed within six (6) months after the Plan Administrator's final decision. ARTICLE 11. STATEMENT OF ERISA RIGHTS As a Participant in the Plan, each Participant is entitled to certain rights and protections under ERISA.ERISA provides that all Participants shall be entitled to: Receive Information About the Plan and Benefits Examine, without charge, at the Plan Administrator's office, all documents governing the Plan. Obtain, upon written request to the Plan Administrator, copies of documents governing the operation of the Plan and an updated summary plan description.The Plan Administrator may make a reasonable charge for the copies. Prudent Actions by Plan Fiduciaries In addition to creating rights for Participants, ERISA imposes duties upon the people who are responsible for the operation of the employee benefit plan.The people who operate thePlan, called “fiduciaries” of the Plan, have a duty to do so prudently and in the interest ofParticipants and beneficiaries.No one, including a Participant's employer or any other person, may fire such Participant or otherwise discriminate against a Participant in any way to prevent such Participant from obtaining a welfare benefit or exercising such Participant's rights under ERISA.However, this rule neither guarantees continued employment, nor affects the Company's right to terminate a Participant's employment for other reasons. Enforce Participant Rights If a Participant's claim for a benefit is denied or ignored, in whole or in part, a Participant has a right to know why this was done, to obtain copies of documents relating to the decision without charge, and to appeal any denial, all within certain time schedules. Under ERISA, there are steps a Participant can take to enforce the above rights.For instance, if a Participant requests a copy of Plan documents and does not receive them within 30 days, such Participant may file suit in a Federal court.In such a case, the court may require the
